           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA               :

vs.                                    : CRIMINAL NO.: 19-00183-KD-B

ADONAY BOBADILLA                       :



                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 18) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Count One of the Indictment is now

accepted and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for October 16, 2019 at 3:30

pm in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile

Alabama, 36602.



      DONE and ORDERED this the 4th day of October 2019.


                                 s/ Kristi K. DuBose
                                 KRISTI K. DUBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
